Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 7/1/2021, which is a continuation of application 16417919, which was filed on 5/21/2019 and now US Patent 11132357.  Claims 1-20 are pending in this application.  A filing date of 7/1/2021 is acknowledged. Claims 1 and 11 and 18 are independent claims.  The sought benefit of priority from provisional application 62731449 (which was filed on 9/14/2018) is acknowledged.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1, 11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19 of U.S. Patent No. 11132357. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 11132357.  Independent claim 1 of patent 11132357 recites features of "A big-data view integration system, comprising: a first edge node…an event-based queue…a conformity component…a view integration component…a second edge node… ” among other features which appear in independent claim 1 in instant application.  Based on similar analysis, independent Claim 11 is “a method” claim and cites similar limitations as claim 10 in patent 11132357, and independent Claim 18 is “computer-readable storage medium” claim and cites similar limitations as claim 19 in patent 11132357.  The features of the instant claims 2-10 and 12-17 and 19-20 do not appear to contain additional limitations over the claims of patent 11132357 that would patentably differentiate the three claim sets in a non-obvious way. See more analysis details below:
Instant Application 17365432
Patent 11132357
1. A big-data view integration system, comprising: a first edge node configured to obtain first push-based data and first pull-based data from a first platform service utilizing a first communication protocol; 

an event-based queue configured to receive events data including: a first set of queue events generated by the big-data view integration system and based on the first push-based data, and a second set of queue events generated by the big-data view integration system and based on second push-based data received from a second platform service utilizing a second communication protocol, 
the second communication protocol being different from the first communication protocol; 
a conformity component configured to generate integration data based at least in part on the first push-based data, the first pull-based data, and the events data; 



a view integration component communicatively connected to the conformity component and configured to generate a plurality of data views illustrating the integration data; 
and a second edge node communicatively connected to the view integration component and configured to present the plurality of data views via an application programming interface (API).
1. A big-data view integration system, comprising: a first edge node configured to obtain push-based data and pull-based data from a plurality of platform services, the plurality of platform services including a legacy platform service utilizing a first communication protocol; 
an event-based queue configured to receive a plurality of queue events including: a first set of queue events generated based on the push-based data obtained by the first edge node, and a second set of queue events generated based on additional push-based data received from a non-legacy platform service utilizing a second communication protocol, 


the second communication protocol being incompatible with the first communication protocol; 
a conformity component configured to: integrate the push-based data, the pull-based data, and the plurality of queue events into integration data having an enhanced integration format, and filter the integration data into a plurality of subject types; 
a view integration component configured to generate a plurality of data views based on the integration data and the plurality of subject types; 

a second edge node configured to present the plurality of data views via an access services application programming interface (API); 

and a new service execution component configured to access the access services API via a computer network, and generate an integration guided user interface (GUI), the integration GUI being configured to be provided to an end-user platform via the computer network.
11. A big-data view integration method implemented by a computing system, comprising: obtaining, by a first edge node of the computing system, push-based data and pull-based data from a plurality of platform services including a first platform service utilizing a first communication protocol; 
receiving, by an event-based queue, events data including: a first set of queue events generated based on the push-based data obtained by the first edge node, 
and a second set of queue events generated based on additional push-based data received from a second platform service utilizing a second communication protocol, the second communication protocol being different from the first communication protocol; 

generating, by a conformity component of the computing system, integration data based at least in part on the push-based data, the pull-based data, and the events data; associating the integration data with a plurality of subject types; 


generating, by a view integration component of the computing system, a plurality of data views of the integration data according to the plurality of subject types; 
and presenting, by a second edge node of the computing system, the plurality data views via an application programming interface (API).
10. A big-data view integration method, comprising: obtaining, via a first edge node, push-based data and pull-based data from a plurality of platform services, the plurality of platform services including at least a legacy platform service utilizing a first communication protocol; 

receiving, at an event-based queue, a plurality of queue events including: a first set of queue events generated based on the push-based data obtained by the first edge node, 
and a second set of queue events generated based on additional push-based data received from a non-legacy platform service utilizing a second communication protocol, the second communication protocol being incompatible with the first communication protocol; 
integrating, via a conformity component, the push-based data, the pull-based data, and the plurality of queue events into integration data having an enhanced integration format; filtering, via the conformity component, the integration data filtered into a plurality of subject types; 
generating, via a view integration component, a plurality of data views based on the integration data and the plurality of subject types; 

and presenting, via a second edge node, the plurality of data views via an access services application programming interface (API), the access services API implemented as a representational state transfer API, the access services API accessible via a computer network, wherein: the access services API is accessible via a new service execution component, and access to the access service API causes the new service execution component to generate an integration guided user interface (GUI), the integration GUI being configured to be provided to an end-user platform via the computer network.
18. A computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining first push-based data and first pull-based data from a first platform service utilizing a first communication protocol; receiving events data including: a first set of queue events generated based on the first push-based data, and a second set of queue events generated based on second push-based data received from a second platform service utilizing a second communication protocol, 



the second communication protocol being different from the first communication protocol; 
generating integration data based at least in part on the first push-based data, the first pull-based data, and the events data; providing an application programming interface (API) to an electronic device, separate from the one or more processors, via a computer network; accessing the integration data via the API causing generating a guided user interface (GUI); 
and presenting, via the GUI, a visual illustration of the integration data.
19. A computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining, via a first edge node, data from a plurality of platform services, the plurality of platform services including a first platform service utilizing a first communication protocol; receiving, at an event-based queue, a plurality of queue events including: a first set of queue events generated based on the data obtained by the first edge node, 
and a second set of queue events generated based on additional data received from a second platform service utilizing a second communication protocol, 
the second communication protocol being incompatible with the first communication protocol; 
integrating, via a conformity component, the data and the plurality of queue events into integration data having an enhanced integration format; filtering, via the conformity component, the integration data into a plurality of subject types; generating, via a view integration component, a plurality of data views based on the integration data and the plurality of subject types; 
and presenting, via a second edge node, the plurality of data views using an access services application programming interface (API), wherein the access services API is accessible via a new service execution component via a computer network, and access to the access service API by the new service execution component generates an integration guided user interface (GUI), the integration GUI being configured to be provided to an end-user platform via the computer network.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
James Moore et al (US Publication 20070061487 A1, hereinafter Moore), and in view of Cary Noel et al (US Publication 20150040052 A1, hereinafter Noel).


As for independent claim 1, Moore discloses: A big-data view integration system, comprising: (Abstract, provide large-scale, reliable and secure foundations for distributed databases and content management systems, combining unstructured and structured data; [0197], provide a user interface for access to the internetwork; [0221], provide a client-accessible user interface to view items, the user interface may be presented, for example, through a Web page viewed using a Web browser), a first edge node configured to obtain first push-based data ([0256], the aggregator may push updates to a client; [0342], one update of all items may be pushed to subscribers every hour or on some other schedule in an effective batch mode; [0622], the syndicator may pull, push, gather, summarize, index, search, filter, cluster, archive, compress, decompress, or otherwise access and/or process the data) and first pull-based data ([0219], a pull-based data management system in which atomic units of data are passively maintained at any number of network-accessible location; [0622], the syndicator may pull, push, gather, summarize, index, search, filter, cluster, archive, compress, decompress, or otherwise access and/or process the data) from a first platform service ([0269], deployed for distributed and/or coordinated execution across numerous heterogeneous or homogeneous technology platforms) utilizing a first communication protocol ([0618]-[0619], a syndication system may comprise a legacy facility which may comprise an application written to interface with the DBMS but not the S-DBMS; [0620], the legacy facility may comprise a legacy e-mail client application written to interface with an SMTP, IMAP, POP, or other legacy e-mail server); an event-based queue configured to receive events data including: ([0193], syndicated content may include events listings, project updates, news feeds, news stories, headlines, and excerpts from discussion forums or even corporate information; [0284], event reports may be collected for a company using an outline that structures the aggregated data and provides pointers to a current source of data where the data might change), a first set of queue events generated by the big-data view integration system and based on the first push-based data, and a second set of queue events generated by the big-data view integration system and based on second push-based data received from a second platform service utilizing a second communication protocol, the second communication protocol being different from the first communication protocol ([0618]-[0619], a syndication system may comprise a legacy facility which may comprise an application written to interface with the DBMS but not the S-DBMS; [0620], the legacy facility may comprise a legacy e-mail client application written to interface with an SMTP, IMAP, POP, or other legacy e-mail server; [0639], the legacy devices may rely on one of the non-legacy devices which may be associated with an instance of the data store to perform as the interface in providing access to the S-DBMS); a conformity component configured to generate integration data based at least in part on the first push-based data, the first pull-based data, and the events data ([0193], syndicated content may include events listings, project updates, news feeds, news stories, headlines, and excerpts from discussion forums or even corporate information; [0284], event reports may be collected for a company using an outline that structures the aggregated data and provides pointers to a current source of data where the data might change); a view integration component communicatively connected to the conformity component and configured to generate a plurality of data views illustrating the integration data ([0203], perform translations of various protocols between the two networks, including, for example, translating data from one data format to another format; [0274], data services may include any functions associated with data including storing, manipulating, retrieving, transforming, verifying, authenticating, formatting, reformatting, tagging, linking, hyperlinking, reporting, viewing, and so forth; [0287], the content may be dynamically reformatted based on the type of wireless device); and a second edge node communicatively connected to the view integration component and configured to present the plurality of data views via an application programming interface (API) ([0619], the interface may comprise an implementation of the Open Database Connectivity (ODBC) API, the use of ODBC as a bridge or interface between an application and a database); 
Moore discloses a syndication system to provide large-scale data including integrating data across different data sources and user providing user interface to present the integrated data view to user, but Moore does not clearly disclose integrating pull-based data and push-based data, in an analogous art of an integrated data view including push-based data and pull-based data, Noel discloses: an event-based queue configured to receive events data including: ([0158], the time series data store may have stored event chunks, the event chunks may be generated at the time of a search or may be generated in accordance with other guidelines; [0169], a data server system is an event-based system; [0170], in some event-based systems, data is derived from lines or rows of unstructured time-series data, based on the timestamps, data structures known as events are derived from the associated data, and include a portion of the associated data), a first set of queue events generated by the big-data view integration system and based on the first push-based data, and a second set of queue events generated by the big-data view integration system and based on second push-based data received from a second platform service utilizing a second communication protocol, the second communication protocol being different from the first communication protocol  ([0068], receiving the values over a communication interface, via push-based and/or pull-based communication protocols); a conformity component configured to generate integration data based at least in part on the first push-based data, the first pull-based data, and the events data ([0066], selecting individual data items to include in or filter from the set; [0114], receive input from a user or other entity to select, sort, and/or filter the data that is rendered in the data visualization; [0138], to include or filter out particular data); a view integration component communicatively connected to the conformity component and configured to generate a plurality of data views illustrating the integration data ([0111], a UI diagram showing a GUI that provides a visualization of data values for a set of data items); and a second edge node communicatively connected to the view integration component and configured to present the plurality of data views via an application programming interface (API) ([0047], the logical operations described are referred to variously as states, operations, structural devices, acts, or modules; [0169], providing real-time operational intelligence, enabling organizations to collect, index, and harness machine-generated big data coming from the websites, applications, servers, networks, mobile devices, etc., that power their business, [0176], machine data generated by data sources within an enterprise network environment); 
Moore and Noel are in analogous art because they are in the same field of endeavor, integrating data across multiple data sources. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Moore using the teachings of Noel to include integrating and presenting data including event data over push-based and/or pull-based communication protocols. It would provide Moore’s system with the enhanced capability of integrating data over different communication protocols.

As for claim 2, Moore-Noel further discloses: wherein the second edge node further comprises: a new service execution component configured to access the API via a computer network and generate a guided user interface (GUI) that is operable to present the plurality data views (Moore: Abstract, provide large-scale, reliable and secure foundations for distributed databases and content management systems, combining unstructured and structured data; [0197], provide a user interface for access to the internetwork; [0221], provide a client-accessible user interface to view items, the user interface may be presented, for example, through a Web page viewed using a Web browser); [0621], the interface may convert the e-mail into a message or series of messages that are compatible with POP, IMAP, or any other application layer Internet protocol used by the legacy facility for accessing e-mail).

As for claim 3, Moore-Noel further discloses: wherein the conformity component is further configured to associate the integration data with a plurality of subject types, and the view integration component is configured to generate the plurality of data views according to the plurality of subject types (Moore: [0621], the interface may convert the e-mail into a message or series of messages that are compatible with POP, IMAP, or any other application layer Internet protocol used by the legacy facility for accessing e-mail).

As for claim 4, Moore-Noel further discloses: wherein the new service execution component is further configured to: initiate a first synchronous call to the API, causing the new service execution component to access a database that stores the integration data, and generate the GUI to present a first data view of the plurality of data views (Moore: [0301], a well-defined organization of modules permits improved synchronization or coordination of different elements of the modules).

As for claim 5, Moore-Noel further discloses: wherein the new service execution component is further configured to: receive an input via the GUI, generate a second synchronous call to the API based on the input, the second synchronous call causing the new service execution component to access the database that stores the integration data, and update the GUI to present a second data view of the plurality of data views, the second data view including information obtained from the database in response to the input (Moore: [0342], one update of all items may be pushed to subscribers every hour or on some other schedule in an effective batch mode; Noel: [0086], the repetition may be performed each time and update is received and/or at defined intervals).

As for claim 6, Moore-Noel further discloses: wherein the new service execution component is further configured to present the plurality data views in a batch interval (Moore: [0342], one update of all items may be pushed to subscribers every hour or on some other schedule in an effective batch mode; Noel: [0086], the repetition may be performed each time and update is received and/or at defined intervals).

As for claim 7, Moore-Noel further discloses: the first pull-based data is pulled from the first platform service in real-time, the first push-based data is pushed by the first platform service in real-time, and the second push-based data is pushed by the second platform service in real-time (Moore: [0257], data feeds may be organized in real time or near real time; Noel: Abstract, data values for various items are visualized in real-time or near real-time; [0068], receiving the values over a communication interface, via push-based and/or pull-based communication protocols).

As for claim 8, Moore-Noel further discloses: wherein the new service execution component is further configured to generate the GUI to present the plurality data views in real-time (Moore: [0257], data feeds may be organized in real time or near real time; Noel: Abstract, data values for various items are visualized in real-time or near real-time; [0068], receiving the values over a communication interface, via push-based and/or pull-based communication protocols).

As for claim 9, Moore-Noel further discloses: wherein the integration data comprises integrated information from the first push-based data, the first pull-based data, and the events data in an enhanced integration format, the enhanced integration format being different from formats of the first push-based data, the first pull-based data, and the events data (Moore: [0618]-[0619], a syndication system may comprise a legacy facility which may comprise an application written to interface with the DBMS but not the S-DBMS; [0620], the legacy facility may comprise a legacy e-mail client application written to interface with an SMTP, IMAP, POP, or other legacy e-mail server; [0639], the legacy devices may rely on one of the non-legacy devices which may be associated with an instance of the data store to perform as the interface in providing access to the S-DBMS).

As for claim 10, Moore-Noel further discloses: wherein the first push-based data, the first pull-based data, and the second push-based data include at least one of structured data or unstructured data (Moore: Abstract, provide large-scale, reliable and secure foundations for distributed databases and content management systems, combining unstructured and structured data; [0370], any structured or unstructured data may be stored in pools, which provides a useful conceptual model for interaction with syndicated content and other data; Noel: [0176], the data can be structured, unstructured, or semi-structured and can come from files, directories, network packets, network events, and/or sensors).

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.
As per Claim 19, it recites features that are substantially same as those features claimed by Claims 5-6, thus the rationales for rejecting Claims 5-6 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Pugh	“Correlated Incremental Loading of Multiple Data Sets for an Interactive Data Prep Application”
Chen	“Methods for Accessing Big Data and Systems Using the Same”
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171